NO. 07-03-0399-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                     JUNE 3, 2004

                         ______________________________


                       ALICE RENE RUPPANNER, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                 NO. B13715-0004; HONORABLE ED SELF, JUDGE

                        _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Appellant Alice Rene Ruppanner brings this appeal from the revocation of her

community supervision. We affirm the revocation. Appellant was charged in an April 18,

2000 indictment with 31 counts of theft occurring between August and September 1999.

She was convicted on September 8, 2000, by the 242nd District Court on her plea of guilty

to each count pursuant to a plea agreement. Punishment was assessed in conformity with
the plea agreement at two years confinement in a state jail facility, restitution of $5,392.46,

and court costs. Also in compliance with the plea agreement, imposition of the sentence

was suspended for a period of five years, conditioned on appellant’s compliance with the

terms of her community supervision. The trial court rendered a judgment nunc pro tunc on

August 21, 2001.1 In September 2001, the trial court rendered an agreed order adding one

year to the term of appellant’s community supervision.


       The State filed a motion to revoke appellant’s community supervision on July 24,

2003, alleging four violations of her community supervision including commission of

subsequent offenses, failure to report as required, failure to pay restitution and fees, and

failure to complete community service.


       At an August 19, 2003 hearing appellant plead true to the State’s allegations and

entered a stipulation of evidence in support. Appellant advised the court her plea was

voluntary and she understood the nature of the proceeding and the consequences of her

plea. Her counsel also informed the court he felt she was competent to proceed with the

hearing.


       Appellant was the only witness at the revocation hearing. She authenticated the

stipulation of evidence and testified she had been living in Wyoming where she was

charged with two counts of theft and one of forgery. She pled guilty to those offenses,

receiving 90 days confinement for the theft offenses and three years probation for the


       1
       The judgment nunc pro tunc recited the court had taken into account unadjudicated
offenses in other counties. By virtue of Section 12.45(c) of the Penal Code, this barred
appellant’s prosecution for those offenses. Tex.Pen.Code Ann. (Vernon 2003).

                                              -2-
forgery conviction.   Appellant reported these convictions to her probation officer as

required.


       At the conclusion of the hearing the court found appellant had violated the conditions

of her community supervision and revoked it. It ordered her to serve the original sentence

imposed on her conviction. She filed a timely notice of appeal and the trial court appointed

counsel on appeal.


       Appellant’s counsel has filed a brief stating that he has carefully reviewed the record

in this case and concludes there is no reversible error and that the appeal is frivolous. See

Anders v. California, 386 U.S. 738, 744-45, 87 S.Ct.1396, 18 L. Ed. 2d 493 (1967). The brief

discusses the factual and procedural history of the case and evidence presented. In

conformity with counsel’s obligation to support the appeal to the best of his ability, Johnson

v. State, 885 S.W.2d 641, 645 (Tex.App.--Waco 1994, pet. ref’d), the brief discusses one

potential complaint on appeal and explains why it does not show reversible error. Counsel

also has filed a motion to withdraw and by letter informed appellant of her rights to review

the trial record and to file a pro se brief. Id. By letter dated November 13, 2003, this Court

also notified appellant of her opportunity to submit a response to the Anders brief and

motion to withdraw filed by her counsel, granting her until December 10, 2003, to do so.

This court’s letter also reminded appellant to contact her counsel if she needed to review

any part of the appellate record to prepare a response. Appellant has not filed a brief or

other response. Nor has the State filed a brief in this appeal.




                                             -3-
       In conformity with the standards set out by the United States Supreme Court, we will

not rule on the motion to withdraw until we have independently examined the record.

Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.--San Antonio 1997, no pet.). If this court

determines the appeal has merit, we will remand it to the trial court for appointment of new

counsel. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).


       The sole potential issue discussed in counsel’s brief is the legal and factual

sufficiency of the evidence supporting the trial court’s determination that appellant violated

the terms and conditions of her community supervision. Appellate review of a revocation

order is limited to determining whether the trial court abused its discretion. Cardona v.

State, 665 S.W.2d 492, 493 (Tex.Crim.App. 1984); Jackson v. State, 645 S.W.2d 303, 305

(Tex.Crim.App. 1983). The trial court abuses its discretion in revoking community

supervision if the State fails to meet its burden of proof. Cardona, 665 S.W.2d at 494.


       In a revocation proceeding, the State must prove by a preponderance of the

evidence that appellant violated a condition of community supervision as alleged in the

motion to revoke. Cobb v. State, 851 S.W.2d 871, 874 (Tex.Crim.App. 1993). The trial

judge in such a proceeding is the sole trier of fact. Taylor v. State, 604 S.W.2d 175, 179

(Tex.Crim.App. 1980). A defendant’s plea of true to an alleged violation, standing alone,

is sufficient to support the revocation. Moses v. State, 590 S.W.2d 469, 470 (Tex.

Crim.App. 1979).


       Appellant’s pleas of true to each alleged violation of the conditions of her community

supervision and evidence presented at the hearing are sufficient to support the court’s


                                             -4-
judgment.2 The record also supports the court’s finding that appellant was competent at

the time of the hearing to make the plea and it was made voluntarily.


      Our review convinces us that appellate counsel conducted a complete review of the

record. We have also made an independent examination of the entire record to determine

whether there are any arguable grounds which might support the appeal.3 See Stafford,
813 S.W.2d at 511. We agree it presents no meritorious grounds for review. The trial court

did not abuse its discretion in revoking appellant’s community supervision. We grant

counsel’s motion to withdraw and affirm the judgment of the trial court.




                                         James T. Campbell
                                             Justice


Do not publish.




      2
        Counsel’s brief concludes the evidence is not factually insufficient under the
standard adopted in Clewis v. State, 922 S.W.2d 126 (Tex.Crim.App. 1996). However the
analysis in Clewis is inapplicable to probation revocation proceedings. See Cochran v.
State, 78 S.W.3d 20, 27 (Tex.App.–Tyler 2002, no pet).
      3
      Our review is limited, though, to any issues related to revocation of appellant’s
community supervision. Tex. Code Crim. Proc. art. 42.12 § 23(b); see Manuel v. State, 994
S.W.2d 658, 661-62 (Tex.Crim.App. 1999).

                                           -5-